

115 S1262 IS: Fairness for Struggling Students Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1262IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Durbin (for himself, Mr. Whitehouse, Mr. Franken, Mr. Blumenthal, Ms. Hirono, Ms. Warren, Mr. Reed, Mr. Wyden, Ms. Baldwin, Ms. Hassan, Mr. Kaine, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 11, United States Code, with respect to certain exceptions to discharge in
			 bankruptcy.
	
 1.Short titleThis Act may be cited as the Fairness for Struggling Students Act of 2017.
		2.Exceptions to
 dischargeSection 523(a)(8) of title 11, United States Code, is amended by striking dependents, for and all that follows through the end of subparagraph (B) and inserting dependents, for an educational benefit overpayment or loan made, insured, or guaranteed by a governmental unit or made under any program funded in whole or in part by a governmental unit or an obligation to repay funds received from a governmental unit as an educational benefit, scholarship, or stipend;.